Opinion by
Cline, J.
From the record it does not appear that the jute cloth was marked in such manner as to indicate the country of origin but the bales were marked with the word “Italia.” The importer was required to mark them “Made in Italy” before they were released. In view of Abstracts 43272 and 43898 the court found that the marking “Italia” was sufficient and that the bales therefore were legally marked. Following Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) the merchandise was held not subject to the additional duty.